Citation Nr: 0104400	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for anxiety depressive 
reaction, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
an increased rating in excess of 30 percent for his service-
connected anxiety depressive reaction.  The veteran filed a 
timely appeal to this determination.

In July 1999, following a VA examination and a hearing before 
an RO hearing officer, the RO increased the disability 
evaluation for the veteran's service-connected anxiety 
depressive reaction from 30 percent to 50 percent disabling.  
In a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
50 percent rating for his anxiety depressive reaction.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2000).  Therefore, the issue of an 
increased rating for anxiety depressive reaction remains in 
appellate status.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's anxiety depressive reaction causes total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the 
veteran's anxiety depressive reaction have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased disability rating for 
his service-connected anxiety depressive reaction.  Before 
addressing this issue, the Board notes that on November 9, 
2000, the President signed into law the "Veterans Claims 
Assistance Act of 2000", Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter 
referred to as the "VCAA"), that substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  

VCAA changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant of information required to substantiate a claim, 
a broader VA obligation to obtain relevant records and advise 
claimants of the status of those efforts and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The VCAA also establishes 
very specific requirements for giving notice to claims of 
required information and evidence (to be codified at 38 
U.S.C. §§ 5103-5103A)).  

Although the RO did not have an opportunity to review the 
case under the new VCAA standards, the Board concludes that 
any development the veteran might have been entitled to 
receive and was not afforded is moot in view of the favorable 
decision by the Board.  In other words, the veteran will not 
be prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for an 
increased rating for anxiety depressive reaction. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evidence relevant to the current level of severity of the 
veteran's anxiety depressive disorder includes VA outpatient 
treatment notes and discharge summaries dated from April 1996 
to May 1999.  Although this evidence primarily concerns 
treatment for non-psychiatric disorders, the records show 
several complaints of anxiety, difficulty sleeping, 
depression and irritability, with diagnoses of generalized 
anxiety disorder.  These notes indicate that the veteran was 
prescribed several medications for treatment of his anxiety 
and depression.

Also relevant is the report of a VA mental disorders 
examination conducted in March 1998.  At that time, the 
veteran complained of depression, trouble sleeping, and 
exhaustion.  He reported that he had been attending an 
outpatient clinic since the late 1960's for his anxiety and 
depression, and had been attending a VA clinic since 1989.  
On mental status examination, his mood was mildly dysphoric 
and anxious.  He was oriented to all three spheres, and 
sensorium was clear.  His intelligence was average, his 
insight was fair, and his judgment was good.  His recent and 
remote memory were intact, and his attention and 
concentration were adequate for the interview.  The examiner 
rendered Axis I diagnoses of generalized anxiety disorder and 
depressive disorder, not otherwise specified.  A Global 
Assessment of Functioning (GAF) score of 68 was assigned.  
The examiner stated that the veteran's prognosis was fair 
with continued medical psychiatric treatment.  

In June 1999, the veteran again underwent a VA psychiatric 
examination.  The examiner noted that he had reviewed the 
veteran's claims file in preparing the veteran's report.  On 
questioning, the veteran stated that he suffered from 
anxiety, which often triggered depression.  He stated that 
when he felt anxious he would get so agitated that he became 
unable to perform basic tasks of daily living, such as 
preparing food for himself, without getting frenzied and 
dropping things.  At that point, he would become acutely 
depressed, agitated, and hopeless.  He indicated that his 
anxiety/depression syndrome had worsened over the years, and 
that he was also chronically depressed with severe sleep 
disturbance.  The veteran showed a definite constriction of 
interest in his surroundings, and was preoccupied with his 
physical complaints, anxiety symptoms, and feelings of having 
been overlooked and mistreated.  He showed a significant 
lowering of self-esteem and some passive suicidal ideation.  
He acknowledged significant difficulty concentrating.

On mental status examination, the veteran was reasonably well 
kempt, but his motor activity showed moderate psychomotor 
agitation.  Thought processes were goal-directed, and there 
were no hallucinations reported.  Thought content revealed no 
suicidal, homicidal, paranoid, delusional or bizarre 
ideation.  His mood was depressed and anxious.  Immediate 
retention and recall were intact, as were abstract thinking 
and judgment.  The examiner rendered Axis I diagnoses of 
generalized anxiety disorder and dysthymia, and assigned a 
GAF score of 40.  The examiner then expanded on this score as 
follows:

This man is grossly impaired at the 
present time by a combination of anxiety 
and depressive symptoms which have a 
circular cause and effect relation in the 
sense that severe anxiety triggers acute 
depressive symptoms, and as he becomes 
more and more depressed, he becomes more 
and more anxious.  There is a level of 
agitation present and extremely low 
frustration tolerance and irritability 
such that if this man were to be placed 
under any stress at all, such as any work 
situation, he would predictably show 
rapid deterioration in his social 
adaptive capacities with predictable 
difficulties interacting with others.  
All his adaptive capacities were severely 
compromised at this time by his ongoing 
severe psychiatric difficulties.

Also of record is a statement dated in May 2000 from a 
physician at the VA Medical Center in New Orleans, Louisiana.  
This physician indicated that the veteran was followed at the 
VA Medical Center and was "presently totally disabled for 
employment purposes."  He did not expand upon the cause of 
this unemployability.

In November 2000, the veteran and his daughter testified at a 
Travel Board hearing before the undersigned Board Member.  
The veteran stated that he last worked in 1985, as a security 
guard.  He indicated that he had owned his own business, but 
had a nervous breakdown and had to sell the business.  He 
reportedly tried to run a business again after one year, but 
had another breakdown after approximately one year.  He 
stated that he would like to work if he could, but that his 
nervous condition kept him from working.  He stated that he 
frequently suffered from anxiety attacks, and was very easily 
frustrated, and that his anxiety rendered him unable to 
complete even small, simple tasks.  He indicated that his 
social life was very limited, and that he had no hobbies.  
His daughter testified that the veteran lived with her, and 
was completely dependent on her for cooking his meals, 
driving him around, and other tasks of daily living. 

The veteran's anxiety depressive reaction has been evaluated 
as 50 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9400, pursuant to which the 
severity of generalized anxiety disorder is evaluated.  A 70 
percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

After reviewing the evidence, the Board is persuaded that the 
veteran's psychiatric disability is productive of total 
occupational and social impairment.  Although clinical 
findings on mental status examinations have been relatively 
benign, the Board finds that the veteran's anxiety and 
depression are of such severity, particularly in combination, 
that he is unable to perform gainful employment.  In this 
regard, the Board has given particular consideration to the 
VA examination report dated in June 1999, at which time the 
examiner concluded that there was a level of agitation 
present and extremely low frustration tolerance and 
irritability such that if the veteran were to be placed under 
any stress at all, such as any work situation, he would 
predictably show rapid deterioration in his social adaptive 
capacities and in interacting with others.  This is 
consistent with the veteran's reports that he was essentially 
unable to work around other people, and that he had to get 
rid of his old business because of his anxiety condition.  

The Board also notes that a finding of total impairment is 
consistent with the GAF score of 40 assigned to the veteran's 
disorder on the most recent VA examination.  According to the 
GAF scale contained in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
40 is assigned when overall functioning is characterized by 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  

Finally, the Board notes that as recently as May 2000, a 
physician noted that the veteran was being followed for 
treatment, and opined that he was "totally disabled for 
employment purposes."  Although not specifically stating 
that this unemployability was due to the veteran's 
psychiatric disorder, the Board notes that the veteran 
testified that he has been (and presumably still is) followed 
by VA since May 1999 for ongoing psychiatric treatment.  In 
addition, this examiner did not refer to any other conditions 
contributing to the veteran's unemployability.  

The Board recognizes that the findings reported at the time 
of a previous VA examination in March 1998 showed somewhat 
less severe symptomatology.  However, the Board finds that 
given the statements by the examiner who performed the more 
recent June 1999 examination, the May 2000 total disability 
statement by a VA physician, and the credible and consistent 
hearing testimony presented by the veteran and his daughter, 
the evidence raises a reasonable doubt that the veteran's 
anxiety depressive reaction causes total occupational and 
social impairment.  Resolving the benefit of the doubt in the 
veteran's favor, (see 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3), the Board concludes that a 100 percent rating for the 
veteran's anxiety depressive neurosis is warranted.


ORDER

An increased disability rating to 100 percent for the 
veteran's anxiety depressive reaction is granted, subject to 
criteria governing the payment of monetary awards.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

 

